Exhibit 10.61 300 RadioShack Circle Mail Stop #CF5-119 Fort Worth, Texas76102-1964 Office 817-415-3020 Fax 817-415-2490 May 20, 2009 Sharon S. Stufflebeme 2200 Highland Meadows Drive Colleyville, TX 76034 Dear Ms. Stufflebeme: It is our pleasure to extend a contingent offer of employment to you to join the RadioShack team asSenior Vice President – Chief Information Officer reporting to Julian Day, Chairman and Chief Executive Officer.This offer is contingent upon the satisfactory completion of a background investigation which includes criminal and reference check information.The specifics of this employment offer are set forth below.The Company reserves the right to modify these compensation and benefit plans at anytime without legal consideration or notice. Base Salary $13,461.53 bi-weekly ($350,000 annualized) Target Bonus Your target bonus opportunity will be 70% of base salary and will be based on company performance metrics.This bonus opportunity will be prorated for 2009.We agree to guarantee your 2009 bonus, payable in 2010, at a minimum of $75,000.In order to receive any payment under the Company’s annual bonus plan, you must be employed on the bonus payment date. Sign-on $25,000 taxable income which will be paid as soon as practical upon reporting to work.In the event you voluntarily terminate your employment with RadioShack within your first twelve months of employment, you must reimburse the Company for 100% of the amount of the sign-on bonus paid to you. Long Term Incentive You will participate in the 2009 Long Term Incentive Plan - 3 Year Plan. This plan is for the fiscal (calendar) years 2009, 2010 and 2011, payable in 2012.The target for this plan is $245,000 which will be prorated. Equity You will be eligible for annual grants of restricted stock and stock options commensurate with your position.These grants are normally made during the first quarter of the calendar year. Vacation You will be eligible for vacation benefits based on continuous employment as follows: ■ 4 weeks upon hire, prorated to the end of the calendar year ■ 4 weeks on each successive January 1 through 20 years ■ 5 weeks on each successive January 1 following 20 years Sharon S. Stufflebeme May 20, 2009 Page 2 Health & Welfare Plans You will be eligible for the basic group medical, dental, vision, life, AD&D, disability, and flexible reimbursement plans 6 months following your first day of employment.In addition, you may cover your lawful spouse, same or opposite sex domestic partner, and eligible children.You will receive enrollment information shortly after you have reported for work.You will be reimbursed for COBRA payments made during your eligibility period. 401 (k) Plan This plan is a qualified retirement plan with various investment options, which allows participants to make a pre-tax contribution and receive a matching contribution from the company of $1 for $1 up to a 4% contribution level that vests immediately.If you are 18 years of age or older and a non-temporary employee, you are eligible to enroll and participate in the Plan as soon as your first anniversary.A complete set of enrollment materials will be provided closer to your eligibility date. Stock Ownership Our shareholders and the investment community often analyze and measure the commitment of management to the company through share ownership.With this in mind, our Board of Directors adopted an ownership policy for all officers.At your level you will be required to own RadioShack Corporation common stock having a value equal to one and one-half times your base salary.A review to determine compliance with this policy will occur as of each December 31.You are not expected to reach this level immediately. Other benefits for which you will be eligible include: § Officers’ Severance Program § Executive Life § Executive LTD More detailed information about each of these benefits will be covered during your new employee executive orientation. This is a very exciting time to join RadioShack Corporation.It is my hope that after accepting this contingent employment offer, you will be available to report for work no later than June 8, 2009. Please sign, date and return this letter to me at your earliest convenience via facsimile to 817-415-2490.Meanwhile, if you have any questions, do not hesitate to call me at 817-415-3020. Welcome to RadioShack Corporation! Sincerely, Jana Freundlich Vice President – Human Resources Accepted: /s/Sharon Stufflebeme 5/21/09 Sharon Stufflebeme Date
